Citation Nr: 0946161	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
retrocalcaneal bursitis, left foot (claimed as bilateral foot 
condition).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant had active service from April 1977 to 
June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues on appeal are whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for retrocalcaneal bursitis, left foot (claimed as 
bilateral foot condition) and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for right foot disability.  The RO 
originally denied these service connection claims in a rating 
decision dated in February 2002 and at that time provided the 
appellant notice of her appellate rights.  She did not file a 
notice of disagreement within one year of the notice from the 
RO, and the February 2002 decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2009).  

Under the provisions of 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2009), VA has a duty to assist 
claimants in obtaining evidence.  The regulation, 38 C.F.R. 
§ 3.159(c), specifies that as to an individual attempting to 
reopen a finally decided claim that assistance includes 
obtaining records in the custody of a Federal department or 
agency.  In this case, the Board notes that the appellant has 
reported that she became disabled in 1979 and is collecting 
Social Security Administration (SSA) benefits.  The records 
regarding this grant of benefits have not been associated 
with the claims folder, and the record contains no indication 
that any attempt has been made to obtain the appellant's 
complete SSA records.  Because SSA records are potentially 
relevant to the Board's determination, VA is obliged to 
attempt to obtain and consider those records.  See Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998) (when VA put on notice of SSA records 
prior to issuance of final decision, Board must seek to 
obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(VA has statutory duty to acquire both SSA decision and 
supporting medical records pertinent to claim); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated her for the 
disabilities on appeal.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Appropriate efforts must be 
made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow her 
the opportunity to obtain and submit 
those records for VA review.

2.  Contact the Social Security 
Administration and request complete 
copies of any determination on a claim 
for disability benefits from that 
agency for the appellant, together with 
the medical records that served as the 
basis for any such determination, to 
include any original claim in 
approximately 1979 and any subsequent 
disability determination.  All attempts 
to fulfill this development should be 
documented in the claims file.  If the 
search for these records is negative, 
that should be noted, and the appellant 
must be informed in writing.  

3.  Thereafter, readjudicate the 
appellant's claims.  If any benefit 
sought on appeal is not granted in 
full, issue and appropriate 
supplemental statement of the case and 
provide the appellant and her 
representative an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


